Citation Nr: 1512916	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-15 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The appellant and B.M.




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1972.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Boston, Massachusetts.

The appellant and B.M. provided testimony before the undersigned Veterans Law Judge at a hearing at the Boston RO in May 2014.  A transcript of the hearing is of record.

The record before the Board consists of the paper claims file and electronic records within Virtual VA.


FINDINGS OF FACT

1.  The Veteran died from idiopathic hypereosinophilic syndrome (IHES), a rare form of blood malignancy. 

2.  The Veteran's IHES was etiologically related to his exposure to ionizing radiation in service.  


CONCLUSION OF LAW

The Veteran's death was due to a disease incurred as a result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.311, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the appellant's claim for service connection for the cause of the Veteran's death.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).  

Legal Criteria

Dependency and indemnity benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2014). 

The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

Service connection for disability based on radiation exposure can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service-connected, provided certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Initially, the Board acknowledges that the originating agency did not develop this claim under 38 C.F.R. § 3.311, as it should have.  However, as explained below, the Board has determined that the evidence of record is sufficient to establish that the cause of the Veteran's death was related to his exposure to ionizing radiation in service.  Therefore, no useful purpose would be served by remanding the case for further development under § 3.311. 

By way of background the Veteran's surviving spouse initiated a claim for service-connected death benefits in April 2010.  The Veteran's medical records and death certificate show he was diagnosed with and died as a result of IHES, with resulting respiratory failure.  Additionally, the evidence indicates the RO conducted substantial development to obtain a DD Form 1141 Record of Occupational Exposure to Ionizing Radiation.  This record indicates the Veteran was exposed to ionizing radiation while he was stationed aboard the USS Abraham Lincoln (SSBN 602 Gold).  Therefore, the central issue in this case is whether the Veteran's in-service radiation exposure played a material causal role in his development of IHES, a rare blood-born malignancy.  

In September 2010, the Veteran's treating oncologist from the Beth Israel Deaconess Medical Center provided a statement in support of the appellant's claim.  In sum, the clinician-a Board Certified Oncologist that specializes in Hematology-indicated it was "more likely than not" the Veteran's disease was "a consequence of exposure to radioactive materials and chemical toxins while serving on a nuclear submarine during his tour in the Navy."  In support of her conclusion, the physician stated some patients with IHES developed genetic mutations in the genes of the white cells.  Such mutations, the examiner intimated could have resulted from exposure to radioactive materials.  

The RO subsequently obtained a medical opinion from a VA physician who specializes in anesthesiology in August 2011.  Following a review of the file, the physician concluded the Veteran's IHES was less likely than not incurred in or caused by radiation exposure in service.  In support of his conclusion, the physician stated tests of bloodwork conducted on the Veteran from 1968-1971 revealed a eosinophil count of less than 2, and medical records did not reveal an elevated eosinophil count until 2008 when the Veteran was diagnosed with IHES.  The examiner also stated there were no credible studies linking radiation exposure to the development of IHES.  

Initially, the Board notes that the Veteran's treating oncologist also acknowledged that limited studies have been performed on IHES.  However, the clinician explained the reason limited studies have been performed is the rarity of the condition's occurrence.  As such, the clinician stated the risk factors for the disease are not well described.  Next, the Board notes the VA physician's lengthy discussion of the Veteran's eosinophil counts in service; however, the physician did not explain why these counts were important, or why a latent period between radiation exposure and elevated eosinophil counts led him to the conclusion that the Veteran's IHES was not the result of radiation exposure.  

The VA physician provided an addendum medical opinion in April 2013.  At that time, the physician reviewed the statement provided by the Veteran's treating oncologist, but affirmed his prior statement.  In support of his prior conclusion, the VA physician stated the Veteran's oncologist's opinion was one of "conjecture," because it relied on a drawing of inferences between IHES and other more common blood malignancies that were better studied.  The Board accepts the Veteran's treating oncologist's drawing of such inferences, because she is a trained professional that specializes in this specific form of cancer.  Further, the VA examiner also indicated Veterans Benefit Administration medical reviewers are "held to the rule of more likely than not."  However, the Board notes this was not the burden of proof asked of this physician at all.  Rather, the physician was asked whether the Veteran's IHES was as likely as not (50/50 probability) the result of radiation exposure.  

Based on the foregoing, the Board finds service connection for the cause of the Veteran's death is warranted.  As noted above, the evidence of record contains two competing medical opinions.  The first opinion was provided by the Veteran's treating Board Certified Oncologist, who specializes in Hematology.  The clinician provided a thoughtful medical opinion linking the Veteran's rare blood-born malignancy to radiation exposure in service.  Although the physician did admittedly draw inferences in forming her opinion from other more common and better studied blood cancers, the Board finds the physician to be competent to draw such corollaries given her clear expertise in this field of study.  In contrast, the VA physician is an anesthesiologist that likely has limited experience in blood-born cancers.  Moreover, the examiner deduced the Veteran's IHES was less likely due to radiation exposure based on lab tests taken in service showing normal eosinophil counts; however, the physician did not explain why exposure to radiation in service could not result in latent disease onset.  The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the cause of the Veteran's death. 


ORDER

Service connection for the cause of the Veteran's death is granted. 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


